NUMBER 13-14-00428-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ALMA INVESTMENTS, INC.,                                                   Appellant,

                                          v.

BAHIA MAR CO-OWNERS ASSOCIATION, INC.,                                     Appellee.


                   On appeal from the 197th District Court
                        of Cameron County, Texas


                       ORDER ABATING APPEAL
            Before Justices Rodriguez, Benavides, and Perkes
                               Per Curiam

      This cause is before the Court on the record and appellant’s unopposed motion to

abate the appeal pending the parties’ agreed mediation. The Court, having examined

and fully considered the documents on file and the unopposed motion to abate, is of the

opinion that the unopposed motion to abate the appeal pending the parties’ mediation
should be granted. The motion to abate the appeal pending the parties’ mediation is

GRANTED and this appeal is ordered ABATED until January 12, 2015.

      The Court directs appellants to file, on or before January 12, 2015, either (1) a

motion to reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a

motion to dismiss the appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
22nd day of October, 2014.




                                           2